EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, and 16 are allowable because the prior art of record does not disclose or reasonably suggest an entire combination of a method, computer equipment, and computer program comprising acquiring a user-defined keyword, calculating similarity between the user-defined keyword and each word in a corpus, acquiring extended keywords related to the user-defined keyword from the corpus according to the similarity, selecting one or more target keywords from the extended keywords according to a type of the extended keywords and similarity between the extended keywords and the user-defined keyword, and adding the target keyword to a target keyword list, performing real-time monitoring according to the target keyword in the target keyword list, and performing topic early warning when the real-time monitoring indicates that the number of topics corresponding to the target keyword reaches a preset threshold, wherein performing topic early warning comprises: performing emotional polarity analysis to a social network text related to the target keyword list that is monitored, emotional polarity comprising positive emotion, neutral emotion and negative emotion, and performing the topic early warning when a ratio of the negative emotion to topic amount corresponding to all of the target keywords is greater than an emotion polarity threshold, and wherein the act of calculating similarity between the user-defined keyword and each word in a corpus, and acquiring extended keywords related to the user-defined keyword from the corpus according to the similarity comprises: selecting the top K words having the highest similarity with the user-defined keyword as an expansion of the user-defined keyword by using a greedy strategy, ES(W), and ES(W) = {X| s(W, X) ≥ s(W, Xk)}, wherein s(W, X) represents similarity, W represents the user-defined keyword, Xk represents a word with a K-th similarity with the user-defined keyword, and K=50.
Generally, the prior art of record does not reasonably suggest an entire combination of early warning detection with an extended keyword set that performs emotion polarity analysis, where an extended keyword set is calculated with a greedy strategy according to ES(W) = {X| s(W, X) ≥ s(W, Xk)}, and K=50.  Specifically, Setayesh et al. (U.S. Patent Publication 2016/0034571) and Shalaby et al. (U.S. Patent Publication 2017/0004129) disclose and teach that a reasonable combination of the prior art establishes that it would have been obvious to one having ordinary skill in the art to perform early topic warning using an extended keyword set derived from a similarity of a set of given keywords to words in a corpus.  Applicants’ extended keyword set is equivalent to a set of synonyms obtained for a set of given keywords.  Moreover, Shaw (U.S. Patent Publication 2009/0157389) arguably teaches that it may be obvious to analyze an extended keyword set using social network text for emotional polarity according to a ratio of negative emotion reaching an emotion polarity threshold.  An entity, e.g., a government, could then monitor communications of users, e.g., citizens, on social network sites for negative emotions associated with certain political issues, and then generate a warning when keywords, and a set or words that were determined to be similar to those keywords, reach a threshold of occurrences.  However, the prior art does not disclose or reasonably suggest additional limitations directed to keyword similarity being established using a greedy algorithm and an equation, ES(W) = {X| s(W, X) ≥ s(W, Xk)}, where K=50.  Here, a ‘greedy strategy’ is ES(W) = {X| s(W, X) ≥ s(W, Xk)}, and a number of similar words to a keyword of K=50.
The Specification, ¶[0076], describes this embodiment of using a greedy strategy because it is impractical to extend a keyword set indefinitely, where these extended keywords are obtained using a similarity equation of ES(W) = {X| s(W, X) ≥ s(W, Xk)}, and K=50.
The Specification, ¶[0003], states an objective of using scientific information support for decision makers of spreading of public opinions on social media to perform topic monitoring based on acquired historical data which does not suffer from problems due to a fast topic update that would adversely affect accuracy of topic monitoring.     
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 17, 2021